Citation Nr: 1401281	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for fracture of the left femur, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for duodenal ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from March 1979 to March 1982 and from January 1983 to February 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2005 issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied increased ratings for service-connected disabilities of a fracture of the left femur and duodenal ulcer.  

The Board subsequently remanded the case in March 2011 for further evidentiary development and adjudication.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain updated records of the Veteran's treatment from VA providers, schedule the Veteran for new VA examinations concerning his claims for increase, and then re-adjudicate the claims.  The AOJ obtained the identified records and scheduled the Veteran for VA examinations, which were conducted in May 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in May 2012, in which the AOJ again denied the Veteran's claims for increase.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Further, the Board notes that a claim for service connection for an acquired psychiatric disorder was also remanded by the Board in the March 2011 decision.  However, the AOJ awarded the Veteran service connection for an acquired psychiatric disorder-specifically, dysthymic disorder with anxiety-in a May 2012 rating decision.  As the Veteran has not indicated that he disagrees with the May 2012 decision insofar as it grants service connection for dysthymic disorder with anxiety, the Board finds that the benefits sought by the Veteran have been granted in full and are thus no longer before the Board.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDINGS OF FACT

1.  The Veteran's service-connected fracture of the left femur is manifested by flexion to no worse than 90 degrees and adduction to no worse than 20 degrees, and even when pain is taken into consideration, it is tantamount to no more than moderate disability.

2.  The Veteran experiences arthritis of the left knee that is confirmed by radiological evaluation; his flexion of the left knee is limited to no worse than 115 degrees, with full extension.

3.  The Veteran's duodenal ulcer is productive of no more than moderate symptoms; no impairment of health manifested by anemia and weight loss has been shown, nor does the Veteran experience recurrent incapacitating episodes averaging 10 days or more at least four times per year.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for fracture of the left femur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5255 (2013).  

2.  The criteria for a separate 10 percent disability rating for arthritis of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010 (2013).  

3.  The criteria for a disability rating higher than 20 percent for duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

In this respect, through a July 2005 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  The Board further notes that although notice regarding an award of an effective date was not provided to the Veteran, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Board does not now have such an issue before it.  In addition, the Board notes that the Veteran was provided with notice of the rating criteria relevant to his rating claims via a May 2007 statement of the case and a May 2012 supplemental statement of the case, after which he was given the opportunity to respond.  Consequently, a remand for additional notification on these questions is not necessary.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the July 2005 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2005 notice letter.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the July 2005 letter.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Records from the Veteran's treatment with VA treatment providers have been associated with the claims file.  In addition, the Veteran was provided VA examination in August 2005 and May 2011; reports of those examinations have been associated with the claims file.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and reflect that the examiner conducted full examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence and has provided written argument in support of his appeal.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his service-connected fracture of the left femur and duodenal ulcer are more disabling than reflected by the 20 percent rating currently assigned for each disorder.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Words such as "moderate," "marked," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "moderate" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

Relevant medical evidence of record consists of VA examinations conducted in August 2005 and May 2011, as well as records of treatment the Veteran has received from VA providers during the claim period.  The Veteran's VA treatment records reflect that he has complained on multiple occasions of pain in his left hip and thigh, for which he has been prescribed pain medications.  In particular, in July 2007 he was seen for complaints of an aching, sharp pain in his left femur that worsened with temperature changes.  He was similarly seen in October and November 2011 for complaints of ongoing leg pain that presented as tightness in his left lateral thigh and burning in his left medial calf.  At the November 2011 treatment visit he was diagnosed with mild osteoarthritis of the left hip and knee and was continued on pain medications.  The Veteran has also been seen on multiple occasions with regard to his duodenal ulcer.  In August 2005, he was diagnosed with GERD and was prescribed daily medication secondary to his complaints of stomach pain; at that time, however, he denied experiencing any weight loss, nausea, vomiting, diarrhea, or constipation.  He was again seen in July 2007 with complaints of intolerance for fatty, spicy, or fried foods.  He underwent testing at that time, which was positive for H. pylori, and was prescribed a two-week course of antibiotics in January 2008.  Since that time, he has been diagnosed with peptic ulcer disease and continued with daily medications to treat the disorder.

Report of the August 2005 VA examination concerning the Veteran's left femur reflects that he complained of pain in his left hip and thigh, particularly on ambulation.  He reported, however, that he could "walk as much as he needs to, but it hurts."  He stated that the disorder had not affected his employment, given that his job involved sitting a majority of the time.  Physical examination revealed a well-healed surgical scar; the examiner found no leg length discrepancy and no muscle atrophy or wasting.  The Veteran was found to have a normal gait, although he was tender to palpation on the left posterior thigh and hip.  Range of motion testing revealed flexion of the left hip to 90 degrees, extension to 20 degrees, adduction to 0 degrees, abduction to 20 degrees, internal rotation to 30 degrees, and external rotation to 25 degrees.  Repetitive-motion testing caused increased pain on motion, but no additional limitation was found.  The examiner diagnosed the Veteran with status post left hip fracture with intramedullary rod fixation that was still in place. 

Report of the August 2005 VA examination concerning the Veteran's duodenal ulcer reflects that he reported addressing the disorder by avoiding fried and greasy foods, which helped a great deal.  He also reported self-treating with milk, buttermilk, or Maalox when experiencing severe symptoms.  He reported that he was not taking any other medication for the disorder.  The Veteran denied melena, hematemesis, vomiting, nausea, and constipation.  He reported that he "feels pretty good."  Physical examination of the Veteran's abdomen was normal, with no masses, organomegaly, guarding, or rebound tenderness noted.  An upper GI series was performed, which revealed mild erosive antritis and duodenitis consistent with peptic disease.  The examiner diagnosed the Veteran with peptic ulcer disease with duodenitis.

Report of the May 2011 VA examination concerning the Veteran's left femur disorder reflects that the Veteran complained of experiencing occasional discomfort in his left thigh, particularly during weather changes or when standing for long periods of time.  He was noted to have a normal gait, with normal weight bearing on the left.  His left femur disorder was noted to have "significant effects" on his employment, although he was noted to continue to work and to be prevented only from exercise, sports, and recreation.  He also complained of pain and stiffness in his left knee.  On physical examination, pain, stiffness, and weakness were observed in the left hip, as well as tenderness to palpation.  In addition, pain and stiffness were noted in the left knee, as well as some tenderness.  He was noted to be able to stand for up to one hour, with no limitation on walking.  The Veteran complained of weekly flare-ups of pain in the left hip that were brought on by standing for long periods.  The examiner noted tenderness, pain at rest, and guarding of movement in the Veteran's left hip and left knee.  Range of motion testing of the left hip revealed flexion of the left hip to 100 degrees, extension to 30 degrees, and abduction to 35 degrees, with the ability to toe out more than 15 degrees and cross the left leg over the right.  Repetitive-motion testing caused increased pain on motion, but no additional limitation was found.  Similarly, range of motion of the Veteran's left knee was from 0 to 115 degrees, with pain on motion but no additional limitation on repetitive motion testing.  The examiner noted decreased strength and pain in the lower extremity and hip that affected his employment.  Radiological evaluation revealed some heterotrophic ossification of the rod implantation in the Veteran's left femur, as well as mild osteoarthritic changes in the left hip and knee. 

Report of the May 2011 VA examination concerning the Veteran's duodenal ulcer reflects that he continued to report that he treated the disorder by avoiding fried and greasy foods, which helped a great deal.  He again reported using milk, buttermilk, or Maalox when experiencing severe symptoms.  He reported that he was taking daily medications for the disorder.  The Veteran denied melena, hematemesis, vomiting, nausea, and constipation.  Physical examination of the Veteran's abdomen was normal, with no masses, organomegaly, guarding, or rebound tenderness noted.  The examiner diagnosed the Veteran with peptic ulcer disease and GERD and opined that the disorder had mild effects on feeding but otherwise did not interfere with his work or activities of daily living.

A.  Fracture of the Left Femur

Initially, the Board notes that arthritis shown by radiological studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 directs that the evaluation of traumatic arthritis be undertaken by application of Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, radiological evidence of arthritis involving two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The RO has evaluated the Veteran's fracture of the left femur utilizing the rating criteria found at Diagnostic Code 5255, impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2013).  Under Diagnostic Code 5255, with malunion of the femur, a 20 percent rating is for application when there is moderate knee or hip disability; and a 30 percent rating is for application with marked knee or hip disability.  Where there is fracture of shaft or anatomical neck of the femur, a 60 percent rating is for application when there is fracture of surgical neck with false joint, or where there is nonunion, without loose motion, weight-bearing preserved with aid of brace.  An 80 percent rating is for application with nonunion, with loose motion (spiral or oblique fracture).  Id.

Upon review of the evidence, the Board finds that a disability rating higher than the 20 percent currently assigned for the Veteran's fracture of the left femur is not warranted.  In so finding, the Board finds that the evidence shows the Veteran's left hip disability to be "moderate," but not "marked," during the appeal period.  In that connection, the Board notes that range-of-motion testing conducted at the August 2005 and May 2011 VA examinations shows that the Veteran's flexion of the left hip has been shown to be to no worse than 90 degrees, and his abduction has been limited to no worse than 20 degrees, with a normal gait and subjective complaints of pain and weakness in the hip.  No limitation of abduction beyond 10 degrees, inability to cross the legs, or inability to toe out more than 15 degrees has been noted at any time during the appeal period.  To the contrary, the May 2011 VA examiner specifically found the Veteran to be able to cross his legs and toe out more than 15 degrees on the left.  Thus, in light of the medical evidence, the Board finds that, for the entirety of the appeal period, the Veteran's left hip disability is best characterized as no worse than "moderate" under the provisions of Diagnostic Code 5255.

The Board further finds that a separate rating of 10 percent is warranted for the Veteran's osteoarthritis of the left knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  This is so because, as noted above, Diagnostic Codes 5003 and 5010 provide that, for arthritis of a major joint that causes limitation of motion that is noncompensable under relevant rating criteria, a 10 percent rating is warranted for degenerative arthritis established by X-ray findings.  In this case, as noted above, the May 2011 VA examiner found the Veteran to display limitation of flexion of the left knee to 115 degrees, although extension of the left knee was normal.  As limitation of flexion to 115 degrees is noncompensable under the relevant Diagnostic Code, but the May 2011 VA examiner also found radiological evidence of mild osteoarthritic changes in the knee, the Board finds that a 10 percent rating is warranted for arthritis of the left knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

The Board also finds that there are no other potentially applicable Diagnostic Codes by which to consider the Veteran's service-connected fracture of the left femur.  Although there is radiological evidence of degenerative changes (arthritis) of the left hip, the Veteran is already being rated for limitation of motion of the hip associated with such degenerative changes as required by regulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  A higher rating on account of limited extension, abduction, or adduction is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  In addition, without evidence of ankylosis of the hip or flail joint, a higher rating is not warranted for impairment of the hip joint.  See 38 C.F.R. § 4.17a, Diagnostic Codes 5250 and 5254 (2013).  Similarly, although the Veteran has complained of pain in his left knee associated with his left femur disorder, the level of disability found in the left knee does not amount to a compensable level of disability under the relevant Diagnostic Codes.  To that end, the Veteran has not shown that he experiences flexion of the left knee limited to 60 degrees, extension of the knee limited to 5 degrees, nor has any ankylosis, recurrent subluxation or instability been noted.  Similarly, no impairment of the tibia, fibula, or cartilage have been demonstrated.  Thus, a separate or higher rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263, governing disorders of the knee, is not warranted in this case.

B.  Duodenal Ulcer

The Veteran's duodenal ulcer has been rated under Diagnostic Code 7305, for gastric or duodenal ulcers.  38 C.F.R. § 4.114 (2013).  Under Diagnostic Code 7305, a 20 percent rating is for application with moderate disability, recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is for application when there is moderately severe disability, evidenced by less than severe symptoms but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating, the highest available under Diagnostic Code 7305, is for application when there is severe disability, pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id.

Upon consideration of the relevant medical evidence of record, the Board finds that the symptoms of the Veteran's service-connected duodenal ulcer do not more nearly approximate the criteria for a higher, 40 percent rating under Diagnostic Code 7305.  Here, the evidence reflects that the Veteran has a current diagnosis of duodenal ulcer, as well as peptic ulcer disease and GERD, but that the disorders are well controlled with medication and diet.  The Board acknowledges that the Veteran has been seen on several occasions during the appeal period for complaints of episodes of flare-ups of his epigastric symptoms, but notes that these flare-ups have occurred, at most, twice yearly and have not included impairment of health manifested by anemia or weight loss, or pain, periodic vomiting, recurrent hematemesis, or melena.  To the contrary, the Veteran has consistently denied experiencing weight loss, nausea or vomiting, melena, and hematemesis at both the August 2005 and May 2011 VA examinations.

As such, and in light of the medical evidence of record regarding the successful treatment for his gastrointestinal disorders and the infrequency of his symptomatic episodes, the Board does not find that the Veteran's disability picture more nearly approximates a higher rating to 40 percent or 60 percent under Diagnostic Code 7305.  38 C.F.R. § 4.114, Diagnostic Code 7305.  His symptoms due to his duodenal ulcer and related peptic ulcer disease and GERD do not appear more than moderately disabling, particularly because he has demonstrated no more than moderate symptoms and treatment of flare-ups on, at most, a twice-yearly basis.  The Board concedes that the Veteran has been diagnosed with duodenal ulcer, peptic ulcer disease, and GERD, and is under a doctor's care, but concludes nevertheless that at no time during the appeal period has the Veteran displayed the symptoms necessary for a rating greater than 20 percent.  To that end, he has not been shown to experience periodic vomiting, recurrent hematemesis, or melena, or impairment of health manifested by anemia or weight loss.  Similarly, he has not demonstrated recurrent incapacitating episodes averaging 10 days or more at least four times per year.  Given the absence of weight loss or other problems indicative of impaired health due to his duodenal ulcer, and because the Veteran has not experienced recurrent incapacitating episodes, the Board finds that a higher rating for duodenal ulcer is not warranted.  This is so for the entirety of the appeal period.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

C.  Extra-Schedular Rating

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's left hip or duodenal ulcer disability has reflected so exceptional or unusual a disability picture as to warrant consideration of the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  In that connection, the Board finds that the symptoms of the Veteran's disabilities have been accurately reflected and contemplated by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.

For the foregoing reasons, the Board finds that a rating higher than 20 percent for the Veteran's fracture of the left femur is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5255 (2013).  However, the evidence establishes that a separate 10 percent rating is warranted for the Veteran's arthritis of the left knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  The evidence of record further shows that a rating higher than 20 percent for duodenal ulcer is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2013).  This is so for the entirety of the appeal period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased rating for fracture of the left femur, currently evaluated as 20 percent disabling, is denied.

Entitlement to a separate 10 percent rating for arthritis of the left knee is warranted.

Entitlement to an increased rating for duodenal ulcer, currently evaluated as 20 percent disabling, is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


